Electronically Filed
                                                         Supreme Court
                                                         SCWC-29921
                                                         01-NOV-2011
                                                         01:55 PM


                          NO. SCWC-29921


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee, 


                                 vs.


       ALAN KALAI FILOTEO, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 29921; FC-CR NO. 07-1-0319)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Petitioner/Defendant-Appellant Alan Kalai Filoteo’s

application for writ of certiorari, filed on September 19, 2011,

is hereby rejected.

          DATED:   Honolulu, Hawai'i, November 1, 2011.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ James E. Duffy, Jr.

                                /s/ Sabrina S. McKenna

John M. Tonaki,

Public Defender,

Karen T. Nakasone,

Deputy Public Defender,

for petitioner/defendant­
appellant on the application